 



Exhibit 10.9(b)
EXECUTION VERSION
FOURTH AMENDMENT TO
INDEX BASED GAS SALE AND POWER PURCHASE AGREEMENT
     This FOURTH AMENDMENT TO INDEX BASED GAS SALE AND POWER PURCHASE AGREEMENT
(the “Fourth Amendment”), effective as of May 1, 2005, is entered into by and
among CALPINE ENERGY SERVICES, L.P., a Delaware limited partnership (“CES”),
CALPINE GENERATING COMPANY, LLC, a Delaware limited liability company (“CGC”),
and the indirect wholly-owned subsidiaries of CGC listed on the signature pages
hereof (each a “Facility Owner” or the “Company”). Each of CES, CGC and the
Facility Owners is referred to herein individually as a “Party” and collectively
as the “Parties.”
RECITALS
     A. The Parties have entered into that certain Index Based Gas Sale and
Power Purchase Agreement dated as of March 23, 2004 (as amended, the “Original
Agreement”) with respect to fourteen (14) natural gas-fired electric power
generating facilities owned by the respective Facility Owners.
     B. On May 1, 2005, the Goldendale Energy Center Facility (the “Goldendale
Facility”) secured gas transportation from the revised Gas Delivery Point, as
defined in the amended Schedule 9 attached hereto, to the Goldendale Facility.
On May 1, 2005, CES began delivering gas to the Goldendale Facility at such
revised Gas Delivery Point.
     C. Each of CES, CGC and the other Parties desire to amend the Original
Agreement as set forth below to, among other things, reflect the revised Gas
Delivery Point for the Goldendale Facility, effective as of May 1, 2005.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other valuable consideration, the parties hereto agree as
follows:
     1. Amendments.
          (a) The Parties hereby amend the Original Agreement by deleting
Schedule 9 thereto relating to the Goldendale Facility in its entirety and
replacing it with Schedule 9 hereto.
          (b) The Parties agree that the terms and provisions of Schedule 9
hereto shall apply with respect to determining the Contract Price effective as
of May 1, 2005.
     2. Governing Law. This Fourth Amendment shall be governed by the laws of
the State of California.

 



--------------------------------------------------------------------------------



 



     3. Defined Terms. Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Original Agreement.
     4. Counterparts. This Fourth Amendment may be executed in one or more
counterparts, each one of which may be considered an original, but all of which
together shall constitute one and the same agreement.
     5. No Assumption. The execution of this Fourth Amendment shall not be
deemed an assumption or a rejection of the Original Contract pursuant to
Section 365 of the Bankruptcy Code. The Parties agree that the execution of this
Fourth Amendment shall not impact a Party’s right or ability to seek assumption
or rejection of the Original Agreement, and all Parties reserve all rights with
respect to the assumption or rejection of the Original Agreement, including all
amendments thereto.
     5. No Other Amendment. The Original Agreement is amended by this Fourth
Amendment effective as of the date hereof. The Original Agreement, as amended
hereby, shall remain in full force and effect, in accordance with its terms as
amended hereby.
[The next page is the signature page.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed to be effective as of the date first above written.



          CALPINE ENERGY SERVICES, L.P.
 
       
By:
  /s/ Thomas May      
 
  Name:    
 
  Title:    
 
       
 
        BAYTOWN ENERGY CENTER, L.P.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        CHANNEL ENERGY CENTER, L.P.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        CORPUS CHRISTI COGENERATION, L.P.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        DELTA ENERGY CENTER, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President

          CALPINE GENERATING COMPANY, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        CARVILLE ENERGY, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        COLUMBIA ENERGY, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        DECATUR ENERGY CENTER, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President
 
       
 
        FREESTONE POWER GENERATION, L.P.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:   Zamir Rauf
 
  Title:   Vice President



3



--------------------------------------------------------------------------------



 



          GOLDENDALE ENERGY CENTER, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    
 
       
 
        MORGAN ENERGY CENTER, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    
 
       
 
        PASTORIA ENERGY FACILITY L.L.C.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    

          LOS MEDANOS ENERGY CENTER, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    
 
       
 
        CALPINE ONETA POWER, L.P.
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    
 
       
 
        ZION ENERGY, LLC
 
       
By:
  /s/ Zamir Rauf      
 
  Name:    
 
  Title:    



4



--------------------------------------------------------------------------------



 



Schedule 9
Goldendale Energy Center Facility
600 Industrial Park Way
Goldendale, WA 98620
Location: Washington
NERC Region: WECC

Applicable Power Price:   The daily prices published by Dow Jones Telerate in
the section “Workstation 3 Pages 38422” under the heading “Dow Jones Energy
Service, Dow Jones Mid-C Electricity Price Index: [date] Firm: On Peak” for
electricity delivered during the applicable day.

Fallback Power Reference Price:   The daily weighted average index for on-peak
power in the 10X Day Ahead Power Price Report as published by Intercontinental
Exchange on its official web site currently located at www.theice.com under the
heading “Mid C.”

Applicable Fuel Price:   The daily price for applicable day published under the
heading “Daily Price Survey ($/MMBtu): Midpoint: Canadian Gas: Northwest, Can.
Bdr. (Sumas)” in Gas Daily.

Total Capacity: 228 MW
Applicable Heat Rate: 7.34 MMBtu/MWh
Variable O&M Amount:

         
Effective Date through December 2004:
  $ 0.49  
January 2005 through December 2005:
    0.50  
January 2006 through December 2006:
    0.51  
January 2007 through December 2007:
    0.53  
January 2008 through December 2008:
    0.51  
January 2009 through December 2009:
    0.52  
January 2010 through December 2010:
    0.53  
January 2011 through December 2011:
    0.55  
January 2012 through December 2012:
    0.56  
January 2013 through December 2013:
    0.57  

Planned Outage Months:
First Planned Outage Month: April
Second Planned Outage Month: N/A

S-1



--------------------------------------------------------------------------------



 



Planned Outage Percentage:
April: 29.40%

Gas Delivery Point:   The interconnection point between the Duke Energy Gas
Transmission (Westcoast) and the Williams Northwest Pipelines at Huntingdon,
British Columbia, Canada

Power Delivery Point: 230kV Harvalum Substation

Facility Transmission Charge Adjustment:   Transmission charges payable to
Bonneville Power Administration or Klickitat Public Utility District between the
Power Delivery Point and the mid-Columbia hub, including variable and fixed
components

Fixed Price Power Contract (On Peak): N/A
Fixed Price Power Contracts (Off Peak): N/A
Host Agreement: N/A
Direct Power Purchase Agreements: N/A
Steam Sale Agreements: N/A
Special Provisions: N/A

S-2